Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising:
“wherein the first length of the first trench and the third length of the second trench are equal to or less than 30 µm, 
wherein the first trench and the second trench are arranged in the extending direction,
wherein the semiconductor device further comprises a second insulating film formed in a third trench formed in the semiconductor layer such that the third trench extends in the depth direction and extends toward the semiconductor substrate, and
wherein the first trench is surrounded by the third trench in plan view.”

Claims 1-2, 4-5, 7-14 depend from claim 1, and therefore, are allowed of the same reason as claim 1.

Regarding claim 15: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device comprising:
“wherein the first length of the first trench and the third length of the second trench are equal to or less than 30 µm, and
wherein the first trench and the second trench are arranged in the extending direction,
wherein the method further comprises (e) forming a third trench penetrating the
semiconductor layer so as to extend toward the semiconductor substrate and (f) forming a second insulating film in the third trench, and
wherein the first trench is surrounded by the third trench in plan view”.

Claims 161-7 depend from claim 15, and therefore, are allowed of the same reason as claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826